Citation Nr: 9903889	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for a chronic back disorder 
has been submitted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Air 
Force from October 1950 to October 1953.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence to reopen a claim for service connection for a 
chronic back disorder had not been submitted.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a chronic back disorder was denied by a final Board 
decision dated in September 1988.  The veteran was properly 
notified of the decision under cover letter dated in 
September 1988.  

2.  Additional evidence submitted since the September 1988 
Board decision, denying service connection for a chronic back 
disorder, is either duplicative or cumulative of evidence 
previously submitted.


CONCLUSIONS OF LAW

1.  The September 1988 Board decision denying service 
connection for a chronic back disorder is final.  38 U.S.C. § 
4004 (1982); 38 C.F.R. §§ 19.185, 19.194 (1988) (38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 
(1998)).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a chronic back disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show he complained of 
back pain in July 1952 following a mid-air collision in May 
1952.  The veteran had been thrown from his aircraft and 
pulled his parachute.  He reported a jerking and pain in his 
back when the parachute opened, and that back pain continued.  
X-ray examination was negative at that time.  The veteran 
received physiotherapy in August 1952 for his back pain.  His 
separation medical examination, dated in October 1953, 
indicated no abnormalities of the spine.  

The veteran submitted a medical certificate by A.W.A., M.D., 
which stated that X-ray examinations in 1969 and 1970 showed 
slight wedging of the superior aspect of L1, and indicated a 
diagnosis of an old compression fracture of L1 with probable 
traumatic arthritis.  

The veteran filed an initial claim for VA benefits for 
service connection for a back injury in September 1972.  By 
rating decision in December 1972, the RO denied the veteran's 
claim for service connection for traumatic arthritis at L1.  
The veteran was notified of the decision under cover letter 
dated in January 1973.  The veteran did not timely perfect an 
appeal to this decision and it is final.  38 U.S.C. 4005(c) 
(1970); 38 C.F.R. § 19.153 (1972) (38 U.S.C.A. § 7105 (c) 
(West 1991); 38 C.F.R. § 20.1103 (1998)).  

The record also contains treatment records from I.K.E., M.D., 
indicating complaints of lumbosacral strain and low back pain 
from 1978 to 1986.  In June 1985, the veteran indicated that 
he had lumbar back pain for seven years.  

By rating decision in February 1987, the RO again denied the 
veteran's claim for service connection for a back injury.  
The veteran timely appealed this decision.  

With his VA Form 9, substantive appeal, received in October 
1987, the veteran submitted statements from four individuals, 
three of whom had known the veteran during service and the 
fourth of whom was a neighbor of the veteran's from 1955 to 
1974.  All stated that the veteran had complained of back 
problems, due to the mid-air collision, for as long as each 
had known the veteran.  

The veteran stated that following the mid-air collision he 
was treated for several days at March Air Force Base Hospital 
and relieved of all duty for eight to nine months following 
release from hospitalization.  He indicated that he was 
treated by Dr. A.W.A. from 1953 until 1983 and saw several 
different chiropractors, but could not locate records of this 
treatment.  

The veteran also submitted a letter from Dr. A.W.A., stating 
that the veteran was treated from 1953 to 1983 for various 
medical problems, but primarily for back pain progressively 
becoming more severe.  Dr. A.W.A. indicated that his records 
had been given to Dr. I.K.E. upon his retirement in 1983.  He 
further stated that the veteran's back problems were due to 
injuries during service in May 1952.  

In May 1988, the Board remanded the veteran's claim to obtain 
medical records referenced by Dr. A.W.A. for treatment in the 
1950s.  By letter dated in June 1988, the veteran stated that 
Dr. I.K.E. did not have any old records from Dr. A.W.A.  

In September 1988, the Board denied the veteran's claim for a 
chronic back disorder.  The Board noted that no abnormalities 
of the spine were reported on separation from service, and a 
back disability was first clinically manifested in the 
evidence of record in 1972, nearly two decades after the 
veteran's separation from service.  Degenerative arthritis 
was first reported in the 1980s, almost 27 years after the 
veteran's separation from service.  The veteran was notified 
of this decision under cover letter dated in September 1988.  
The Board decision is final as to evidence of record at the 
time.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 20.1100 (1998).

The veteran filed a request to reopen his claim for service 
connection for a back disorder in May 1996.  The evidence, 
submitted since the final Board decision in September 1988, 
includes a letter from J.S., M.D., and statements from the 
veteran, his spouse, daughter and son.  

By letter, dated in April 1996, Dr. J.S. stated that he 
initially evaluated the veteran in February 1993 due to 
severe progressive low back pain.  Dr. J.S. indicated an 
initial diagnosis of severe lumbar spondylosis with 
degenerative disc disease and probable spinal canal stenosis.  
Magnetic Resonance Imaging (MRI) showed severe spinal 
stenosis and lumbar spondylosis.  In March 1993, the veteran 
underwent complete laminectomies at L3, 4 and 5, with 
decompression of L3, 4, and 5 nerve roots bilaterally, 
followed by bilateral lateral fusion, L2 to L5, with pedicle 
screws and plates L2 to L5 bilaterally, and left iliac and 
homologous bone graft.  

The veteran improved following surgery, but continued to have 
discomfort and stiffness in his low back.  The veteran 
provided a history of injury in March (sic) 1952 followed by 
eight to nine months of treatment.  The veteran indicated 
that he was given an early release from service in October 
1953 and began treatment with Dr. A.W.A.  Based on this 
history and the September 1987 letter from Dr. A.W.A., Dr. 
J.S. concluded that the veteran's severe low back condition 
developed as a result of the injury sustained in the mid-air 
collision in March (sic) 1952.  Dr. J.S. indicated that there 
was no evidence of any other trauma to the veteran's low 
back, which could reasonably contribute to the severity of 
the veteran's condition in February 1993.  

By letter, received in August 1996, the veteran stated that 
he injured his back in May 1952 following a head-on mid-air 
collision.  He stated that his separation physical 
examination was brief and routine.  He began treatment with 
Dr. A.W.A. in the fall of 1953, following separation.  The 
veteran noted that Dr. A.W.A. stated that he had treated him 
for back problems from 1953 to 1983.  The veteran also 
submitted copies of newspaper articles and pictures 
documenting the collision and his involvement in it.  

With his VA Form 9, substantive appeal, received in December 
1997, the veteran submitted statements from his spouse, son, 
and daughter.  The veteran's spouse stated that she met the 
veteran shortly after the plane crash in May 1952, and they 
were married in March 1953.  She stated that the veteran 
complained from the beginning of their marriage of low back 
pain.  She indicated that the veteran worked his entire 
career with a bank, doing desk work.  

The veteran's daughter stated that she was born in September 
1959.  She indicated that the veteran's injuries had plagued 
him all of her life and he was unable to perform everyday 
activities such as mowing the lawn, roughhousing with his 
children, bending over, walking upright, and lifting his 
grandchildren.  The veteran's son stated that he was born in 
August 1954.  He stated that for as long as he could 
remember, the veteran had to be extremely careful about his 
back.  He indicated that the veteran had told him that his 
back problems started following the mid-air collision during 
service.  

By letter, received in April 1998, the veteran stated that he 
was treated by Dr. A.W.A. almost immediately following 
discharge from service.  He indicated that he had not been 
employed since April 1986 due to back problewms.  

Criteria

When a claim is denied by the Board, the claim, generally, 
may not thereafter be reopened and granted and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104 (b).  However, if new and material evidence 
is presented or secured with respect to a claim which has 
been denied, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a two-step analysis.  First, 
the Board must determine whether the evidence is "new and 
material."  

If the Board determines that the veteran has produced new and 
material evidence, the claim is reopened and the Board must 
then evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well-groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

Analysis

In the instant case, the veteran's statement regarding his 
treatment with Dr. A.W.A. and description of the May 1952 
accident are not new.  A letter from Dr. A.W.A. indicating 
his treatment of the veteran and statements by the veteran 
describing the mid-air collision were of record prior to the 
Board's decision in September 1988.  The submitted statements 
are redundant of previous evidence of record.  

The statements by the veteran's spouse, son, and daughter are 
new, in that they were not previously submitted, but contain 
no competent evidence not already of record prior to the 
Board's denial of benefits in September 1988.  The veteran 
had previously submitted statements from friends and 
neighbors indicating that he had complained of back pain 
since shortly after his discharge from service.  

As there is no evidence that the veteran's spouse, daughter 
or son have qualified medical experience, they are not 
competent to provide evidence that the veteran's observable 
symptoms were manifestations of a chronic back disorder or 
that any disability was due to the mid-air collision or any 
other incident of service.  See Savage v. Gober, 10 Vet. App. 
489, 497 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  These statements are cumulative of evidence already 
of record.  

Dr. J.S. indicated that he began treating the veteran in 
February 1993 for severe lumbar spondylosis with degenerative 
disc disease and probable spinal canal stenosis.  The veteran 
underwent surgery for these conditions in March 1993.  
Dr. J.S. concluded that the veteran's severe low back 
condition developed as a result of the injury sustained in 
the mid-air collision in March (sic) 1952.  Dr. J.S. based 
this conclusion on the history of injury and treatment 
provided by the veteran and the September 1987 letter from 
Dr. A.W.A.  Dr. J.S. did not indicate that he reviewed the 
veteran's service medical records. 

The Board does not doubt the veracity of the statements by 
Dr. J.S.  The presumption of credibility does not arise in 
this situation.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Justus, 3 Vet. App. at 513.  The issue here is the 
basis upon which Dr. J.S. makes his conclusions.  Dr. J.S. 
relied on the veteran's statements and the letter from Dr. 
A.W.A., both of which were considered and rejected by the 
Board in its September 1988 decision.  The Board finds that 
the opinion of Dr. J.S. is not material, as it is cumulative 
of evidence already of record.  Reonal v. Brown, 5 Vet. App. 
at 461.  

The Board notes that the RO addressed the issue of new and 
material evidence, by applying Court precedent, which has 
since been invalidated by Hodge, supra.  However, the 
November 1997 Statement of the Case furnished the veteran 
with 38 C.F.R. § 3.156, which remains unchanged by the 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge.  

The Board is of the opinion that the veteran has not been 
prejudiced by its decision in this case.  He has not 
presented evidence that could be considered to be new and 
material under either pre-Hodge or post-Hodge jurisprudence.  
The veteran is not prejudiced by consideration of his claim 
under this standard without remand to the RO for initial 
review.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995),  the Court 
found a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well-grounded.  

By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  The veteran in the instant case has not identified 
any further available medical evidence that has not been 
submitted or obtained and which would support his claim to 
reopen.  Thus, the Board finds that the VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim for service connection for a chronic back 
disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

